UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Schedule of Investments September 30, 2007 (unaudited) Prospector Capital Appreciation Fund DESCRIPTION SHARES VALUE Common Stocks - 48.5% Agricultural Products - 0.4% Saskachewan Wheat Pool* 1,300 $ 15,080 Banks - 1.0% Capitol Federal Financial 600 20,520 Oritani Financial* 1,200 19,008 39,528 Chemicals - 3.6% E.I. Du Pont de Nemours 3,000 148,680 Consumer Discretionary - 5.5% E.W. Scripps, Class A 500 21,000 Fortune Brands 200 16,298 H & R Block 1,800 38,124 Meredith 2,000 114,600 New York Times, Class A 900 17,784 Tribune 800 21,856 229,662 Consumer Staples - 1.3% Coca-Cola 300 17,241 Tootsie Roll Industries 1,400 37,142 54,383 Energy - 7.5% Cimarex Energy 4,800 178,800 Encore Acquisition* 400 12,660 Hess 600 39,918 Petro - Canada 700 40,173 Pogo Producing 700 37,177 308,728 Healthcare - 1.8% Pfizer 3,100 75,733 Insurance - 4.1% Berkshire Hathaway, Class B* 25 98,800 Cincinnati Financial 400 17,324 Employers Holdings 900 18,549 Marsh & McLennan 700 17,850 State Auto Financial 600 17,550 170,073 Industrials - 0.3% Tyco International 300 13,302 Information Technology - 1.2% Automatic Data Processing 800 36,744 IBM 100 11,780 48,524 Metals & Mining - 5.4% Barrick Gold 900 36,252 Gold Fields, ADR 8,400 151,956 Newmont Mining 800 35,784 223,992 Paper & Forest Products - 1.9% TimberWest Forest 4,800 76,560 Real Estate Investment Trusts - 2.7% Post Properties 2,900 112,230 Utilities - 11.8% Mirant* 6,900 280,692 NorthWestern 700 19,019 Sierra Pacific Resources 2,400 37,752 Unisource Energy 5,000 149,450 486,913 Total Common Stocks (Cost $2,009,160) $ 2,003,388 Convertible Corporate Bonds - 25.2% PAR Amdocs 0.500%, 03/15/2024 $ 50,000 $ 52,625 Amgen 0.125%, 02/01/2011 125,000 116,094 Anglogold Ashanti 2.375%, 09/02/2027 200,000 201,250 Archer Daniels 0.875%, 02/15/2014 100,000 95,625 Carnival 1.132%, 04/29/2033 50,000 34,437 Conseco 3.500%, 09/30/2035 50,000 45,812 ERP Operating 3.850%, 08/15/2026 75,000 74,093 Eastman Kodak 3.375%, 10/15/2033 75,000 79,594 Electronic Data Systems 3.875%, 07/15/2023 50,000 50,125 Medtronic 1.500%, 04/15/2011 100,000 110,625 St. Jude Medical 1.220%, 12/15/2008 50,000 50,813 Wyeth 4.886%, 01/15/2024 (a) 125,000 131,721 Total Convertible Corporate Bonds (Cost $1,045,070) $ 1,042,814 Corporate Bond - 2.8% Calpine 8.500%, 02/15/2011* (b) (Cost $115,375) 100,000 $ 114,000 Short-Term Investment - 1.2% SHARES AIM Short-Term Treasury Portfolio (Cost $50,010) 50,010 $ 50,010 Total Investments - 77.7% (Cost $3,219,615) $ 3,210,212 Other Assets and Liabilities, Net - 22.3% $ 922,905 Total Net Assets - 100.0% $ 4,133,117 * Non - income producing security. (a) Variable rate security at September 30, 2007. (b) Security in default at September 30, 2007. ADR - American Depository Receipt Schedule of Investments September 30, 2007 (unaudited) Prospector Opportunity Fund DESCRIPTION SHARES VALUE Common Stocks - 85.9% Agricultural Products - 1.0% Saskachewan Wheat Pool* 2,800 $ 32,480 Banks - 13.6% Abington Bancorp 4,900 47,775 Commerce Bancorp 1,200 46,536 Fox Chase Bancorp * 4,800 63,552 Heritage Financial Group 1,200 16,800 OceanFirst Financial 1,800 31,230 Oritani Financial * 6,000 95,040 Roma Financial 3,700 63,270 State Bancorp 1,900 30,970 ViewPoint Financial Group 1,700 31,416 Westfield Financial 3,200 31,072 457,661 Chemicals - 2.8% Scotts Miracle-Gro 2,200 94,050 Consumer Discretionary - 3.7% AFC Enterprises * 4,100 61,705 KB Home 600 15,036 Landry's Restaurants 1,200 31,752 Ryland Group 700 15,001 123,494 Consumer Staples - 8.5% Church & Dwight 2,000 94,080 Heineken Holding 1,100 63,089 Hershey 700 32,487 Tootsie Roll Industries 1,200 31,836 UST 1,300 64,480 285,972 Diversified Financials - 5.7% Bear Stearns 260 31,931 Calamos Asset Management, Class A 1,100 31,053 CIT Group 800 32,160 Invesco, ADR 2,300 62,790 Leucadia National 700 33,754 191,688 Energy - 6.6% Cimarex 1,700 63,325 Encore Acquisition * 1,000 31,650 Hugoton Royalty Trust 700 16,548 Plains Exploration & Production * 1,400 61,908 Pogo Producing 600 31,866 San Juan Basin Royalty Trust 500 16,900 222,197 Industrials - 0.9% USG * 800 30,040 Information Technology - 6.2% CACI International * 1,200 61,308 Network Appliance * 800 21,528 Novellus Systems * 1,200 32,712 SAIC * 3,300 63,327 Symantec * 1,600 31,008 209,883 Insurance - 18.6% AON 1,400 62,734 Arch Capital Group * 800 59,528 Assurant 1,200 64,200 Axis Capital Holdings 1,600 62,256 Chubb 1,200 64,368 Cincinnati Financial 700 30,317 Hanover Insurance Group 700 30,933 Lancashire Holdings * 4,400 32,609 Max Capital Group 1,100 30,844 Platinum Underwriters Holdings 1,800 64,728 Safety Insurance Group 900 32,346 Validus Holdings * 1,300 31,512 Wesco Financial Group 146 58,108 624,483 Metals & Mining - 2.8% Gold Fields, ADR 3,500 63,315 Kinross Gold * 2,100 31,458 94,773 Paper & Forest Products - 2.9% Domtar * 3,900 31,980 Timberwest Forest 4,000 63,800 95,780 Real Estate Investment Trusts - 4.2% Post Properties 1,600 61,920 Thomas Properties Group 6,600 79,200 141,120 Utilities - 8.4% CMS Energy 3,700 62,234 DPL 1,200 31,512 NorthWestern 1,200 32,604 Sierra Pacific Resources 4,000 62,920 Unisource Energy 3,100 92,659 281,929 Total Common Stocks (Cost $2,890,074) $ 2,885,550 Corporate Bond - 2.5% PAR Calpine 8.500%, 02/15/2011 * (a) (Cost $86,531) $ 75,000 $ 85,500 Short-Term Investment - 1.5% SHARES AIM Short-Term Treasury Portfolio (Cost $50,010) 50,010 $ 50,010 Total Investments - 89.9% (Cost $3,026,615) $ 3,021,060 Other Assets and Liabilities, Net - 10.1% $ 338,941 Total Net Assets - 100.0% $ 3,360,001 * Non-income producing security. (a) Security in default at September 30, 2007. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Capital Appreciation Fund Opportunity Fund Cost of investments $3,219,615 $3,026,615 Gross unrealized appreciation 3,264 7,376 Gross unrealized depreciation (12,667) (12,931) Net unrealized depreciation $(9,403) $(5,555) Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Prospector Funds, Inc. By (Signature and Title)/s/John D. Gillespie John D. Gillespie, President DateNovember 20, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/John D. Gillespie John D. Gillespie, President DateNovember 20, 2007 By (Signature and Title)*/s/Peter N. Perugini Peter N. Perugini, Treasurer DateNovember 20, 2007
